Case 1:19-cv-01746-MN-JLH Document 50 Filed 10/29/20 Page 1 of 1 PageID #: 1090




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  MICHAEL CASTRODALE and RONALD
  SYKES, Derivatively on Behalf of
  LANNETT COMPANY, INC.,

                         Plaintiffs,

         vs.                                             Case No.: 1:19-cv-01746-MN-JLH

  ARTHUR P. BEDROSIAN, et al.,

                         Defendants,

         -and-

  LANNETT COMPANY, INC.,

                         Nominal Defendant.

                                              ORDER

        This matter comes before the Court on the Stipulation of Dismissal between the parties to

 the above-captioned Action, pursuant to Federal Rules of Civil Procedure 23.1(c) and 41(a), and

 the Court being fully advised in the premises, having reviewed the pleadings and

 submissions of counsel, finding good cause therefore,

        HEREBY ORDERS the Stipulation of Dismissal is GRANTED with prejudice, with each

 party to bear its own expenses, costs and fees.



                         WKday2FWREHU
        SO ORDERED this ____        of _____________, 2020.



                                                    ___________________________________
                                                      ___________
                                                               _______________________________
                                                     The
                                                    Th         norable 0DU\HOOHQ1RUHLND
                                                           Honorable
                                                      he Hono
                                                     8QLWHG6WDWHV'LVWULFW-XGJH
                                                    8QLWHG  G 6WDWHV 'LVWULFW -XGJH
